United States Court of Appeals
FOR THE EIGHTH CIRCUIT

No. 06-2617
United States of America, *
*
Appellee, *
* Appeal from the United States
v. * District Court for the
* Northern District of Iowa.
Jeffery Jay Paeper, *
* [UNPUBLISHED]
Appellant. *

Submitted: June 7, 2007
Filed: June 18, 2007

Before RILEY, MAGILL, and MELLOY, Circuit Judges.

PER CURIAM.

In this direct criminal appeal of his 23 6—month sentence for participating in a
methamphetamine-manufacturing conspiracy, Jeffery Jay Paeper challenges the
district court’sl ﬁnding that he was subject to a 4-level aggravating-role enhancement
under U.S.S.G. § 3B1.l(a) for being a leader or organizer of criminal activity
involving 5 or more participants or that was otherwise extensive. Upon review of the
district court’s ﬁnding for clear error, «533 United States v. Mickle, 464 F.3d 804, 807
(8th Cir. 2006), we afﬁrm.

IThe Honorable Mark W. Bennett, United States District Judge forthe Northern
District of Iowa.

It is undisputed that more than 5 persons were involved in the conspiracy, and
that Paeper directed others to obtain precursors for him and compensated some
participants with small amounts of the manufactured drugs in return for their obtaining
supplies for him. We cannot say that the district court’s ﬁnding was clearly
erroneous. Sﬂ U.S.S.G. § 3B 1.1, comment. (n.4) (factors distinguishing leadership
and organizational role from one of mere management or supervision); United States
v. Bahena, 223 F.3d 797, 804 (8th Cir. 2000) (terms “organizer” and “leader” are
given broad deﬁnition in assessing applicability of enhancement); c_f. United States
v. Lashley, 251 F.3d 706, 712-13 (8th Cir. 2001) (evidence sufﬁcient to support
leadership enhancement where defendant directed where drugs were cooked, paid
property owners in drugs, and directed others to steal precursors); United States V.
Coleman, 148 F.3d 897, 902-03 (8th Cir. 1998) (evidence sufﬁcient to support
leadership enhancement based on defendant’s decision-making authority over
procurement of equipment, supplies, and chemical ingredients in methamphetamine-
manufacturing conspiracy).

The judgment of the district court is afﬁrmed.